Name: Commission Regulation (EC) NoÃ 554/2009 of 25Ã June 2009 amending Regulation (EC) NoÃ 2597/2001 as regards tariff quotas for certain wines originating in the former Yugoslav Republic of Macedonia
 Type: Regulation
 Subject Matter: European construction;  beverages and sugar;  regions of EU Member States;  tariff policy;  international trade;  agricultural structures and production
 Date Published: nan

 26.6.2009 EN Official Journal of the European Union L 164/35 COMMISSION REGULATION (EC) No 554/2009 of 25 June 2009 amending Regulation (EC) No 2597/2001 as regards tariff quotas for certain wines originating in the former Yugoslav Republic of Macedonia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 153/2002 of 21 January 2002 on certain procedures for applying the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part, and for applying the Interim Agreement between the European Community and the former Yugoslav Republic of Macedonia (1), and in particular Article 7 thereof, Whereas: (1) The Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union (2), hereinafter the Protocol, has been signed on 18 February 2008. It has been approved on behalf of the European Community, the European Atomic Energy Community and the Member States by Council and Commission Decision 2008/438/EC, Euratom (3) and has been applied on a provisional basis from 1 January 2007. (2) Article 5 of the Protocol and Annex VIII thereto provide for changes to the existing tariff quotas for certain wines in containers holding more than 2 litres, originating in the former Yugoslav Republic of Macedonia with effect from 1 January 2007. (3) To implement the tariff quotas for wine laid down in the Protocol, it is necessary to amend Commission Regulation (EC) No 2597/2001 of 28 December 2001 opening and providing for the management of Community tariff quotas for certain wines originating in the Republic of Croatia and in the former Yugoslav Republic of Macedonia (4). (4) The TARIC subdivisions for certain Combined Nomenclature (CN) subheadings have been changed from 1 July 2007. The TARIC subdivisions for these CN codes in Part II of the Annex to Regulation (EC) No 2597/2001 should therefore be adjusted accordingly. (5) Since the Protocol applies from 1 January 2007, this Regulation should apply from the same date and enter into force immediately. (6) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Part II of the Annex to Regulation (EC) No 2597/2001 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 2009. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 25, 29.1.2002, p. 16. (2) OJ L 99, 10.4.2008, p. 2. (3) OJ L 155, 13.6.2008, p. 15. (4) OJ L 345, 29.12.2001, p. 35. ANNEX PART II: FORMER YUGOSLAV REPUBLIC OF MACEDONIA Order No CN code TARIC Subdivision Description Annual quota volume (in hl) Tariff quota duty 09.1558 ex 2204 10 19 98 (1) Sparkling wine, other than Champagne or Asti spumante Other wine of fresh grapes, in containers holding 2 litres or less 49 000 (2) Exemption ex 2204 10 99 98 (1) 2204 21 10 ex 2204 21 79 79, 80 ex 2204 21 80 79, 80 ex 2204 21 84 59, 70 ex 2204 21 85 79, 80 ex 2204 21 94 20 ex 2204 21 98 20 ex 2204 21 99 10 09.1559 2204 29 10 Other wine of fresh grapes, in containers holding more than 2 litres 350 000 (3) Exemption 2204 29 65 ex 2204 29 75 10 2204 29 83 ex 2204 29 84 20 ex 2204 29 94 20 ex 2204 29 98 20 ex 2204 29 99 10 (1) This TARIC subdivision applies from 1 July 2007. (2) From 1 January 2008, this quota volume is to be increased annually by 6 000 hl. (3) From 1 January 2008, this quota volume is to be reduced annually by 6 000 hl.